147 U.S. 691 (1893)
UNITED STATES
v.
HALL.
No. 459.
Supreme Court of United States.
Submitted January 3, 1893.
Decided March 6, 1893.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF OHIO.
Mr. James H. Nixon and Mr. Solicitor General for appellants.
Mr. Charles C. Lancaster for appellee.
MR. JUSTICE BROWN delivered the opinion of the court.
This case involves but two items 
1. The charge for docket fees must be disallowed upon the authority of United States v. Ewing, 140 U.S. 142, 147, ¶ 7.
2. The claim for acknowledgments is based upon the allegation of the petition, that the plaintiff "took and certified *692 103 acknowledgments of sureties on recognizances of defendants in prosecutions brought by the United States, for each of which acknowledgments plaintiff was entitled by the statutes of the United States to receive the sum of twenty-five cents." This item must also be reduced to a fee of twenty-five cents for taking a single acknowledgment in each case, since it was held in the case of United States v. Ewing, above cited, p. 146, ¶ 2, that the taking of an acknowledgment in a criminal cause by the accused and his sureties is a single act, for which only one fee can be charged. If, for any reason, it was necessary to take them separately, that fact should have been made to appear. The burden of proof was upon the plaintiff.
The judgment of the court must, therefore, be
Reversed, and the case remanded, with instructions to reduce the judgment in conformity with this opinion.